Case 2:21-cv-02516-CCC-MF Document 31 Filed 05/21/21 Page 1 of 9 PageID: 439



                       1.UNITED STATE DISTRICT COURT
                           DISTRICT OF NEW JERSEY

MELANIE SHEPARD et al.,
individually and on behalf of all others
similarly situated,
                                           Case No.: 2:21-cv-01977-CCC-MF
                Plaintiffs,
      v.                                   PLAINTIFFS’ STIPULATION [AND
                                           PROPOSED ORDER] TO
                                           CONSOLIDATE ACTIONS UNDER FED.
GERBER PRODUCTS COMPANY
                                           R. CIV. P. 42(a)

                  Defendant.

MUSLIN PIERRE-LOUIS,
individually and on behalf of all others
similarly situated,
                                           Case No.: 2:21-cv-04791-CCC-MF
                Plaintiff,
v.

GERBER PRODUCTS COMPANY

                Defendant.



JESSICA MOORE,
individually and on behalf of all others   Case No.: 2:21-cv-02516-CCC-MF
similarly situated,

                 Plaintiff,
v.

GERBER PRODUCTS COMPANY

                Defendant.
Case 2:21-cv-02516-CCC-MF Document 31 Filed 05/21/21 Page 2 of 9 PageID: 440



JULIANA FONDACARO and
MAYRA VERDUZCO, on behalf of
themselves and a class of others
similarly situated,
                                               Case No.: 2:21-cv- 05032-CCC-MF
             Plaintiffs,

      v.

GERBER PRODUCTS COMPANY,

            Defendant.

LACY MARTIN and HOLLY
SILVERTHORN, on behalf of
themselves and a class of others
similarly situated,
                                               Case No.: 2:21-cv- 05846-CCC-MF
             Plaintiffs,

      v.

GERBER PRODUCTS COMPANY,

            Defendant.

LaKENDRA CAMILLE MCNEALY,
individually and on behalf of a class of
others similarly situated,

             Plaintiff,                        Case No.: 2:21-cv- 09064-CCC-MF

      v.

GERBER PRODUCTS COMPANY,

            Defendant.
                                           2
Case 2:21-cv-02516-CCC-MF Document 31 Filed 05/21/21 Page 3 of 9 PageID: 441



 NAJAH A. HENRY, et al, on behalf of
 themselves and a class of others
 similarly situated,                 Case No.: 2:21-cv- 05864-CCC-MF

                Plaintiffs,

        v.

 GERBER PRODUCTS COMPANY,
 etc.

               Defendant.

 MICHELE WALLACE and
 VANESSA GALLUCCI, individually
 and on behalf of all others similarly
 situated,                                          Case No.: 2:21-cv-09980-CCC-MF

                     Plaintiff,
 v.

 GERBER PRODUCTS COMPANY

                    Defendant.

       WHEREAS, the above-captioned related proposed consumer class actions are pending

before the United States District Court for the District of New Jersey, entitled: Shepard v. Gerber

Products Company, Case No. 2:21-cv-01977-CCC-MF (“Shepard”), filed February 5, 2021;

McNealy v. Gerber Products Company, Case No. 2:21- cv-09064-CCC-MF (“McNealy”), filed

February 8, 2021; Moore v. Gerber Products Company, Case No. 2:21-cv-02516-CCC-MF

(“Moore”), filed February 12, 2021; Pierre-Louis v. Gerber Products Company, Case No. 2:21-

cv-04791-CCC-MF (“Pierre-Louis”), filed March 11, 2021; Fondacaro v. Gerber Products

                                                3
Case 2:21-cv-02516-CCC-MF Document 31 Filed 05/21/21 Page 4 of 9 PageID: 442



Company, Case No. 2:21-cv-05032-CCC-MF (“Fondacaro”), filed March 12, 2021; Martin v.

Gerber Products Company, Case No. 2:21-cv-05846-CCC-MF (“Martin”), filed March 19, 2021;

Henry v. Gerber Products Company, Case No. 2:21-cv-05864-CCC-MF (“Henry”), filed March

19, 2021; and Wallace v. Gerber Products Company,               Case No. 2:21-cv-09980-CCC-MF

(“Wallace”), filed April 21, 2021 (together the “Related Actions”) and collectively all plaintiffs are

referred to herein as “Plaintiffs.”

        WHEREAS, Plaintiffs assert the Related Actions arise out of the same set of operative facts

and assert similar legal claims against Defendant Gerber Products Company (“Gerber” or

“Defendant”), alleging that Gerber has engaged in deceptive trade practices with respect to the

marketing and sale of its baby food products (the “Baby Foods”) by failing to disclose that they

contain levels of toxic heavy metals, including arsenic, lead, cadmium, and mercury (the “Heavy

Metals”);

        WHEREAS, Plaintiffs assert that each Related Action seeks, inter alia, injunctive relief

barring Gerber from continuing the deceptive practices it is accused of as well as monetary

damages compensating Plaintiffs and other consumers for the purchase of the Baby Foods;

        WHEREAS, Plaintiffs in each Related Action agree that consolidation of the Related

Actions under Fed. R. Civ. P. 42(a) is appropriate because Plaintiffs contend they involve common

questions of law and fact, arise from the same events, name the same Defendant, and will involve

substantially the same discovery;

        WHEREAS, consolidation under Rule 42(a) will eliminate duplicative discovery and the

possibility of inconsistent rulings on class certification, Daubert motions, and other pretrial

matters, and conserve judicial and party resources;

                                                  4
Case 2:21-cv-02516-CCC-MF Document 31 Filed 05/21/21 Page 5 of 9 PageID: 443



       WHEREAS, Gerber has advised the undersigned counsel for the Related Actions that

although Gerber vigorously disputes the merits of the allegations proffered against it in these

lawsuits, Gerber stipulates to consolidation of the lawsuits Plaintiffs describe as “Related Actions”

under Fed. R. Civ. P. 42(a), while expressly reserving all of its rights, remedies, defenses,

objections, and legal arguments;

       NOW THEREFORE, the Plaintiffs through their respective counsel and subject to the

Court’s approval hereby stipulate that:

        1.     The Shepard, Pierre-Louis, Moore, Fondacaro, Martin, McNealy, Henry and

Wallace actions currently pending in the District of New Jersey and any other class action arising

out of the same or similar operative facts now pending or hereafter filed in, removed to, or

transferred to this District shall be consolidated pursuant to Fed. R. Civ. P. 42(a) (hereafter the

“Consolidated Action);

        2.     All papers filed in the Consolidated Action shall be filed under Case No. 2:21-cv-

01977-CCC-MF and shall bear the following caption;

                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

IN RE: GERBER PRODUCTS COMPANY
BABY FOOD LITIGATION




                                              Master File No. 2:21-cv-01977-CCC-MF
This Document Relates To:

_______________________/



                                                 5
Case 2:21-cv-02516-CCC-MF Document 31 Filed 05/21/21 Page 6 of 9 PageID: 444



       3.      The case file for the Consolidated Action will be maintained under Master File No.

2:21-cv-01977-CCC-MF. When a pleading is intended to apply to all actions to which this Order

applies, the words “All Actions” shall appear immediately after the words “This Document Relates

To:” in the caption described above. When a pleading is not intended to apply to all actions, the

docket number for each individual action to which the paper is intended to apply and the last name

of the first-named plaintiff in said action shall appear immediately after the words “This Document

Relates To:” in the caption identified above, for example, “2:21-cv-02516-CCC-MF (Moore).”

       4.      This Stipulation and Order is without prejudice to the Cross Motion of Plaintiff

Moore, which is currently being briefed by the parties, to transfer the Related Actions to the U.S.

District Court for the Eastern District of Virginia.

       5.      No Plaintiffs shall move for appointment of interim lead counsel until thirty (30)

days after this Court rules on the Cross Motion to transfer these actions to the Eastern District of

Virginia, and Plaintiffs shall not file a Consolidated Complaint until thirty (30) days after

appointment of interim lead counsel. In the interim, Gerber need not file a response to the

complaint in each Related Action and instead shall answer, move or otherwise respond to any

Consolidated Complaint no later than sixty (60) days following service of a Consolidated

Complaint.




                                                  6
 Case 2:21-cv-02516-CCC-MF Document 31 Filed 05/21/21 Page 7 of 9 PageID: 445



        IT IS SO STIPULATED.

/s/ Gary S. Graifman                               /s/ Mark R. Rosen
Gary S. Graifman                                   Mark R. Rosen
Melissa R. Emert*                                  BARRACK, RODOS & BACINE
KANTROWITZ, GOLDHAMER & GRAIFMAN,                  One Gateway Center
P.C.                                               Suite 2600
135 Chestnut Ridge Road                            Newark, NJ 07102
Montvale, NJ 07645                                 Tel: (973) 297-1484
Tel: (201) 391-7000                                Fax: (973) 297-1485
Fax: (201) 307-0186                                mrosen@barrack.com
grgaifman@kgglaw.com                               Counsel for Plaintiff Moore
memert@kgglaw.com
Counsel for Fondacaro and Wallace Plaintiffs       /s/ James Shah
                                                   James Shah
Gayle M. Blatt*                                    MILLER SHAH LLP
CASEY GERRY SCHENK                                 2 Hudson Place
FRANCAVILLA BLATT & PENFIELD, LLP                  Suite 100
110 Laurel Street                                  Hoboken, NJ 07030
San Diego, CA 92101                                856-526-1100
Tel: (619) 238-1811                                Fax: 866-300-7367
Fax: (619) 544-9232                                Email: Jcshah@Millershah.com
gmb@cglaw.com                                      Email: apersinger@tzlegal.com
Counsel for Fondacaro Plaintiffs                   Counsel for Plaintiff Martin

/s/Jonathan Shub                                   /s/ Joseph DePalma
Jonathan Shub                                      Joseph J. DePalma
Kevin Laukaitis*                                   Susana Cruz Hodge
SHUB LAW FIRM LLC                                  LITE DEPALMA GREENBERG
134 Kings Highway E., 2nd Floor                    & AFANADOR, LLC
Haddonfield, NJ 08033                              570 Broad Street, Suite 1201
Tel: (856) 772-7200                                Newark, New Jersey 07102
Fax: (856) 210-9088                                Telephone: (973) 623-3000
jshub@shublawyers.com                              Facsimile: (973) 623-0858
klaukaitis@shublawyers.com                         jdepalma@litedepalma.com
Counsel for Shepard Plaintiffs                     scruzhodge@litedepalma.com
                                                   Counsel for Plaintiff McNealy
Gary E. Mason*
Danielle Perry*                                    /s/ Liberato P. Verderame
MASON LIETZ & KLINGER, LLP                         Liberato P. Verderame
5101 Wisconsin Avenue NW, Suite 305                EDELSON & ASSOCIATES
Washington, DC 20016                               3 Terry Drive
Tel: 202-640-1168                                  Suite 205
Fax: 202-429-2294                                  Newtown, PA 18940
                                               7
 Case 2:21-cv-02516-CCC-MF Document 31 Filed 05/21/21 Page 8 of 9 PageID: 446



gmason@masonllp.com                       215-867-2399
dlietz@masonllp.com                       Email: lverderame@edelson-law.com
Counsel for Shepard Plaintiffs            Counsel for Plaintiff Henry


Charles E. Schaffer*                      s/ Geoffrey W. Castello
David C. Magagna Jr.                      Geoffrey W. Castello
LEVIN, SEDRAN & BERMAN, LLP               Glenn T. Graham
510 Walnut Street, Suite 500              KELLEY DRYE & WARREN LLP
Philadelphia, Pennsylvania 191060         One Jefferson Road
Tel: 215-592-1500                         2nd Floor
Fax: 215-592-4663                         Parsippany, NJ 07054
cschaffer@lfsblaw.com                     Tel: (973) 503-5900
dmagagna@lfsblaw.com                      gcastello@kelleydrye.com
Counsel for Shepard Plaintiffs
                                          Attorneys for Defendant Gerber Products
Jeffrey S. Goldenberg*                    Company
GOLDENBERG SCHNEIDER L.P.A.
4445 Lake Forest Drive, Suite 490
Cincinnati, OH 45242
jgoldenberg@gs-legal.com
Counsel for Shepard Plaintiffs

/s/ Matthew R. Mendelsohn
Matthew R. Mendelsohn
MAZIE SLATER KATZ & FREEMAN, LLC
103 Eisenhower Parkway
Roseland, New Jersey 07068
Tel: (973) 228-0391
mmendelsohn@mazieslater.com
Counsel for Pierre-Louis Plaintiffs


*pro hac vice to be filed




                                      8
Case 2:21-cv-02516-CCC-MF Document 31 Filed 05/21/21 Page 9 of 9 PageID: 447




                            ORDER PURSUANT TO STIPULATION,

                                             IT IS SO ORDERED.




 Hon. Mark Falk, U.S.M.J.          Dated: May 21_, 2021
 United States Magistrate




                                     9
